DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered.
 
Status
	Applicant’s reply dated 30 June 2021 to the previous Office action dated 03 March 2021 is acknowledged. Pursuant to amendments therein, claims 2-4, 8, and 20-24 are pending in the application.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Katherine Sales on 28 September 2021.
The application has been amended as follows: 
In the title, the words “AND TREATING” have been deleted.
In claim 2, step b), after the term “administering”, the phrase “to the individual” has been inserted.
In claim 2, step c), after the term “administering”, the phrase “to the individual” has been inserted.

Allowable Subject Matter
Claims 2-4, 8, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: although Peralta et al. (of record) discloses prevention of COVID-19 using chloroquine and vitamins as discussed in the previous Office action, Keller (of record) discloses prophylaxis of viruses such as coronavirus using quinolones such as chloroquine and hydroxychloroquine and multivitamins including vitamin C, vitamin D, and zinc as discussed in the previous Office action, and Flavin-Koenig (all of record) discloses fighting coronavirus with zinc as discussed in the previous Office action, the specific dosage amounts recited in claim 2 for the five specific antimicrobials in the claimed method, in combination with the other claimed elements, are non-obvious in view of the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617